Title: From George Washington to George Clinton, 18 December 1782
From: Washington, George
To: Clinton, George


                        
                            Dear sir,
                            Newburgh 18th Decr 1782
                        
                        From a letter which I received from home, by the last post, I expect—tho’ the matter was not finally
                            concluded, to call upon your Excelly for the £2000, (reckoning Dollars at six shillings) which you were so obliging as to
                            assure me you could procure me the loan of.
                        When the Bargain is concluded, which the Gentleman who has charge of my business expected would be the week
                            he wrote, he was to draw on me for the money—I, in consequence, shall apply to Your Excellency. With the greatest esteem
                            & regard I am Dr Sir, Your most Obt Servt
                        
                            G: Washington
                        
                    